Title: To James Madison from Dubuisson, 12 February 1815
From: Dubuisson
To: Madison, James


        
          Monsieur Le President
          WASHINTON ce 12 fevrier 1815
        
        Je menhardi par les circonstances critiques et difficiles ou est vôtre Gouvernement, et par mon amour pour La cause de la Libérté, à proposer à vôtre Excellence des moyëns pour obtenir, en moins de dix huit mois la paix avec Langleterre, à des termes justes et honorables, plus à la forcer à reconnoître, et pour toujours, l’indépendance des Etats unis, leurs libérté de Commerce sur mer, sans aucune restriction ni privilége, et en un mot j’[i]ndiquerai les moyëns nécissaire pour reduire la Puissance de L’angleterre, sans qu’il en coute au Gouvernement Américain un de ses soldats, et sans aucun secour des Gouvernements Etrangers, et cela en Sacrifiant tout au plus deux millions de Gourdes.
        Peut-être Monsieur le President, ma proposition vous paraitra chimérique, mais pour l’exécution de mon projet, j’offre d’en partager les fatigues

et les dangers; ce n’est pas comme orateur que j’en expliquerai les moyëns, mais comme Soldat observateur qui depuìs seixe ans étudie avec Soin la conduite du Gouvernement Anglais devenu redoutable par Son Embition, par son sistéme, par ses richesses et encore plus par le genie infernal de ses ministres, qui suivant les circonstances sacrifient tout pour la conservation et les intérêts de leur Souverain, les dangers ou il a été exposé depuis vingt quatre ans par la revolution française et par sa situation geographique, l’ont forcé d’adopter des mesures arbitraires et rigoureuses, pour ce Soustraire à une révolution, dont les effets nont été que retardez, et qui dans ce moment plus facile que Jamais á Executer, presente une attitude aussi menaçante que redoutable pour le Gouvernement Anglais, qui ne simagine pas avoir rien à redouter, (plus on est despote et plus on à des Ennemis.) Exemple. Si Lorgueil et les preventions de ceux qui gouvernoient la françe, n’avoit pas prevalu, sur la seine raison et sur leurs devoirs, ils n’auroïent pas eu la honte d’avoir ignominieusement succombé et recu des loix de leurs ennemis, qui leurs étoient inférieurs en tout excepté en intrigue, ils auroient eu avec la gloire du triomphe, celle de punir les Anglais des moyëns illicites qu’ils avoïent Si souvent employé contre la françe, dont les malheurs me font gemir, (c’est dans vos mains Monsieur Le President que repose le sort de Langleterre[)].
        Le Gouvernement Anglais n’ayant plus à redouter La france, ni l’Europe entiére, va relentir ses mézures de Surveillance en Irlande et diriger une partie de son attention vers les états unis, pour y faire mouvoir tous les ressorts imaginables pour en diviser ses habitants, et les Soumêttre ensuite sous le joug de sa dépendance, et de Son pouvoir tiranique; en y établissant son gouvernement, et par la devenir invincible à lunivers, et maitresse absolue de toute Lamérique, Ses moyëns en tout genre fondent à ce Sujet mes craintes, et bientot Monsieur le Président, Si vous n’i prenéz garde, justifieront la rectitude de mes idees, il faut au Gouvernement Anglais un continent vaste pour établir Sa puissance, d’une maniére convenable à Sa population et à Son commerce, et plus encore à Son pouvoir maritime, et il y à à craindre, quelle y résicisse, parceque Son cabinet est composé d’hommes du plus grand genie, parfaittement instruits Sur les moyens qu’ont les autres Gouvernements, qui avec cètte connoissance possedent à la perfection, lart de la persuasion et de la séduction, c’est avec ses talens qu’ils Sont parvenûs à obtenir cette grande influence que le Gouvernement Anglais, à dans ce moment Sur tous les Gouvernements de L’Europe, à qui il à çu inspirer, avec la crainte, la confiance nécessaire moyénant Son papier monnoi pour obtenir deux de largent des hommes, et une amitié qui ne peut éxister en réalité, à cause des intérêts puissants qui les divisent, dans L’hypotése ou se trouve ce Gouvernement dans ce moment, il est Egalement Jalousé, et craint.
        La rarêté du numéraire dans ce paï ci, à du Monsieur le Président vous indiquer un volcan, dont vous pouvez encore arreter l’explosion. La mesures

que les banques ont prises de suspendre les payments; à pour but de nuire aux intérêts de vôtre Gouvernement, et de rendre le peuple mécontent pour le forcer à ce Soulever contre les mezures de votre Gouvernement; effet de lintrigue du cabinet Britanique dont sa politique influe, Sur les Etats du Nord des Etats unis. J’ai lhonneur dêtre avec le plus profond respect Le plus humble & Le plus obeissant Serviteur
        
          Dubuisson
        
        
          P.S. Si Son Excellence désire minterroger Sur mes moyens Je demeure chez Mr. Oneil at the Sign of Dr. franklin.
          Je vous demande bien pardon en vous priant de considerer le contenu de ma lettre.
          Je ne Suis ni fou ni exalté sur le sujet qui me porte à vous écrire.
        
       
        CONDENSED TRANSLATION
        Emboldened by his love for the cause of liberty, and by the critical and difficult circumstances of the U.S. government, Dubuisson proposes to JM means to obtain peace with England on just and honorable terms in less than eighteen months, and to force her to recognize forever the independence of the United States, and their freedom of maritime commerce, with no restriction or privilege. Will tell JM how to reduce England’s power without losing a single soldier, and without any aid from foreign governments, at a maximum cost of $2,000,000. Dubuisson’s plan will perhaps appear illusory to JM. But in order to accomplish his project, offers to share its toils and dangers. Would explain the means not as an orator but as an observant soldier who has for sixteen years carefully studied the conduct of the English government, which has become formidable through its ambition, system, wealth, and even more through the infernal genius of its ministers, who according to the circumstances sacrifice everything for the preservation and interests of their sovereign. The dangers to which this government has been exposed for twenty-four years by the French Revolution and by its geographical situation have forced it to adopt arbitrary and rigorous measures to protect itself from the revolution, the effects of which have only been postponed. The revolution is now easier than ever to accomplish and as menacing as it is formidable to the English government, which does not imagine that it has anything to fear (the more despotic one is, the more enemies one has). For example, if the pride and precautions of those who governed France had not prevailed over sound reason and duty, they would not have had the shame of succumbing ignominiously to their enemies, who were inferior to them in everything except intrigue; and with the glory of triumph, they would have had that of punishing the English for the illicit means they had so often used against France, whose misfortunes Dubuisson laments. The fate of England rests in JM’s hands. The English Government, having nothing more to fear from France or all Europe, will relax its surveillance in Ireland and direct part of its attention towards the United States, doing everything imaginable to divide the inhabitants and place them under the yoke of dependence on England and its tyrannical power by establishing its government there; and for

the future, to become invincible in the universe, and absolute mistress of all America. Great Britain’s means of all kinds form the basis of Dubuisson’s fears on this subject, and if JM does not take care, they will prove Dubuisson correct; the English government needs a vast continent upon which to establish its power in a manner suited to its population, its commerce, and even more to its maritime power, and there is reason to fear that England will succeed in this, because her cabinet is composed of men of the greatest genius, perfectly informed about the means of other governments, and perfectly possessing the arts of persuasion and seduction. With these talents they have obtained great influence over all the cabinets of Europe, in which, along with fear, they have inspired the confidence necessary to obtain (by means of paper money) funds, men, and friendship that cannot exist in reality because of the powerful interests which divide them. In its current situation, the English government is equally envied and feared. Believes that the scarcity of specie is the sign of a volcano that JM can prevent from erupting. The banks suspended specie payments in order to harm JM’s government, rouse discontent among the people and drive them to rebel. This was the result of intrigue by the British cabinet, whose policy influences the northern region of the United States. Adds in a postscript that if JM wishes to ask about his plan, he lives at Mr. O’Neale’s at the Sign of Dr. Franklin. Begs JM’s pardon and that he consider the content of Dubuisson’s letter. Is neither mad nor a fanatic on the subject.
      